DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/234,102 filed on 12/27/2018. This action is non-final.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/234,102, filed on 12/27/2018.

Claim Objections
Claims 14-16: There is a typographical error in wherein the determining the first difference. For examination purposes it will be interpreted as wherein estimating the first difference. Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4-6 recite the limitation wherein to determine the first difference in line 1. There is insufficient antecedent basis for this limitation in the claims.  As disclosed by claim 1 and the applicant’s specification, the first difference is estimated and not determined by the system. For examination purposes, the stated language in claim 4-6 will be interpreted as wherein to estimate the first difference.
Claims 14-16 recite the limitation wherein determining the first difference in line 1 (as interpreted for examination purposes in the Claim Objections section above). There is insufficient antecedent basis for this limitation in the claims.  As disclosed by claim 11 and the applicant’s specification, the first difference is estimated and not determined by the method. For examination purposes, the stated language in claim 4-6 will be interpreted as wherein estimating the first difference.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a system for executing a method of receiving a request, determining parameters associated with said request, estimating a difference between the parameters, determining whether the difference exceeds a threshold, and sending a notification based on the difference exceeding the threshold.  Therefore, claim 1 is directed to one of the four statutory categories of invention: a machine.
...receive a service request ... the service request including a departure location and a destination; determine a reference parameter based on the departure location and the destination; determine an actual parameter based on an actual itinerary associated with the service request; estimate a first difference between the reference parameter and the actual parameter; determine whether the first difference exceeds a first threshold; and send a notification ... based on the determination that the first difference exceeds the first threshold, as drafted, is a method that, under its broadest reasonable interpretation only covers receiving a request (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), determining parameters associated with said request (“Mental Processes”), estimating a difference between the parameters (“Mental Processes”), determining whether the difference exceeds a threshold (“Mental Processes”), and sending a notification based on the difference exceeding the threshold (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction).  That is, other than the recitation of A system, comprising: at least one storage medium including a set of instructions for monitoring an on-demand service; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to..., and a terminal, nothing in the claim elements disclose anything outside the groupings of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract ideas using A system, comprising: at least one storage medium including a set of instructions for monitoring an on-demand service; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to... [0054-0055]; (Fig. 1-2), and a terminal (Fig. 1, 130); (Fig. 2).  The claimed invention is recited at a high level of generality and is merely invoked as a tool to perform the method of the aforementioned abstract ideas. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of A system, comprising: at least one storage medium including a set of instructions for monitoring an on-demand service; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to..., and a terminal do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a request, determining parameters associated with said request, estimating a difference between the parameters, determining whether the difference exceeds a threshold, and sending a notification based on the difference exceeding the threshold. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Further, while claims 11 and 21 are directed to different statutory categories of invention, method and article of manufacture respectively, they contain the same abstract ideas as claim 1 and do not include any further additional elements to integrate the abstract idea into a practical application and/or do not amount to significantly more than the abstract idea, and therefore are also not patent eligible as shown by the above analysis.
Claims 2-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. The dependent claims recite the following limitations:
The system of claim 1, wherein the reference parameter includes at least one of a reference fee associated with the service request, a reference mileage associated with the service request, or a reference time associated with the service request.
The system of claim 2, wherein the actual parameter includes at least one of an actual fee associated with the actual itinerary, an actual mileage associated with the actual itinerary, or an actual time associated with the actual itinerary.
The system of claim 3, wherein to determine the first difference between the reference parameter and the actual parameter, the at least one processor is further directed to: determine, at least two of, a fee difference between the reference fee and the actual fee, a mileage difference between the reference mileage and the actual mileage, and a time difference between the reference time and the actual time.
The system of claim 4, wherein to determine the first difference between the reference parameter and the actual parameter, the at least one processor is further directed to: determine a weighted value of at least two of the fee difference, the mileage difference, and the time difference; and determine the first difference between the reference parameter and the actual parameter based on the weighted value.
The system of claim 4, wherein to determine the first difference between the reference parameter and the actual parameter, the at least one processor is further directed to: rank at least two of the fee difference, the mileage difference, and the time difference; and determine one of the ranked at least two of the fee difference, the mileage difference, and the time difference as the first difference between the reference parameter and the actual parameter.
The system of claim 1, wherein to determine the reference parameter based on the departure location and the destination, the at least one processor is further directed to: obtain traffic information associated with the service request; and determine the reference parameter based on the traffic information.
The system of claim 1, wherein to send the notification to the terminal, the at least one processor is further directed to: obtain an arrival location associated with the actual itinerary; determine a second difference between the arrival location and the destination; determine whether the second difference exceeds a second threshold; and send the notification to the terminal based on the determination that the second difference does not exceed the second threshold.
The system of claim 1, wherein the at least one processor is further directed to: receive a response associated with a service fee of the service request from the terminal with respect to the notification; and send a fee compensation to the terminal based on the response.
The system of claim 9, wherein the fee compensation includes a discount coupon, a voucher, a re-determined service fee, or an extra fee.
Claims 2-10 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claims 4-9 recite the additional element of the at least one processor, the claims as a whole merely describe how to generally “apply” the aforementioned abstract ideas. The claimed at least one processor [0054-0055]; (Fig. 2) is recited at a high level of generality and is merely invoked as a tool to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving a request, determining parameters associated with said request, estimating a difference 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 12-20 further narrow the abstract ideas of claim 11 in an identical manner, and therefore are also not patent eligible as shown by the above analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-8, 10-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (U.S. Pub. No. 2016/0171786) in view of Huang (U.S. Pub. No. 2017/0061801).
Regarding the following Claim 1, 11 and 21 limitations, Otsuka, as shown, discloses the following limitations:
A system, comprising: at least one storage medium including a set of instructions for monitoring an on-demand service; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to; [See [0011]; [0050-0053]; (Fig. 2); Otsuka teaches calculation server 112 with a memory unit 133 (i.e. at least one storage medium) containing a group of programs (i.e. set of instructions), for collecting movement logs of public transit passengers, calculating normal-time standard movement patterns, failure-time loss degree calculating, etc. (i.e. monitoring an on-demand service). Otsuka further teaches the group of programs executed by CPU 131 (i.e. processor) in communication with the memory unit 133.]
... determine a reference parameter based on the departure location and the destination; [See (Fig. 1, element 21); [0055]; (Fig. 3, 126); [0066]; [0074-0075]; (Fig. 15-16); Otsuka teaches determining normal-time standard movement pattern data 126 factors (i.e. the reference parameter) (Factor 1 = movement time; Factor 2 = fare), based on the departure location and destination of the movement log data 125 of a passenger.]
... determine an actual parameter based on an actual itinerary associated with the service request; [See (Fig. 1, 22/23); [0055]; (Fig. 3, 125); [0074-0075]; (Fig. 15-16); [Otsuka teaches determining movement log data 125 factors (i.e. the actual parameter) (Factor 1 = movement time; Factor 2 = fare), based on a passenger’s path taken (i.e. actual itinerary) to get from their departure location to their destination (i.e. service request).]
... estimate a first difference between the reference parameter and the actual parameter; [See [0055]; (Fig. 3, 164]; [0075]; (Fig. 16); Otsuka teaches calculating the Degree of Loss 903 (i.e. a first difference) by using the normal-time standard movement pattern data 126 factors (i.e. the reference parameter) and the corresponding movement log data 125 factors (i.e. the actual parameter
... determine whether the first difference exceeds a first threshold; [See [0075]; (Fig. 16); Otsuka teaches determining whether the Degree of Loss 903 (i.e. the first difference) exceeds a threshold.]
... send a notification to the terminal based on the determination that the first difference exceeds the first threshold; [See [0075-0076]; (Fig. 16-17); [0083]; (Fig. 22); Otsuka teaches sending a notification 2200 to a passenger (i.e. the terminal) when their Degree of Loss 903 exceeds a threshold.]
	Otsuka does not, however Huang does teach, the following limitations:
... receive a service request from a terminal, the service request including a departure location and a destination; [See [0051]; (Fig. 7A-7B); [0024]; (Fig. 1); Huang teaches a user purchasing a ticket (i.e. transmitting a service request) with a departure location and destination from their user device 110 (i.e. a terminal).]
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use terminals to purchase tickets related to service requests.  This practice is very common within the art due to its convenience for passengers, as articulated here by Huang [0053]: In this way, the user is unnecessary to manually check the event location, and unnecessary to additionally call a taxi, plan a transportation route, order tickets of the transportation tools or seek for carpool, etc., which greatly improves user's convenience for using the transportation service.
Regarding the following Claim 2 and 12 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1 and 11. Otsuka further discloses the following limitations:
The system of claim 1, wherein the reference parameter includes at least one of a reference fee associated with the service request, a reference mileage associated with the service request, or a reference time associated with the service request; [See [0074-0075]; (Fig. 1, 21); the reference parameter) include a movement time of the passenger (i.e. a reference time associated with the service request) and a fare paid by the passenger (i.e. a reference fee associated with the service request).]
Regarding the following Claim 3 and 13 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1-2 and 11-12. Otsuka further discloses the following limitations:
The system of claim 2, wherein the actual parameter includes at least one of an actual fee associated with the actual itinerary, an actual mileage associated with the actual itinerary, or an actual time associated with the actual itinerary; [See [0074-0075]; (Fig. 1, 22); (Fig. 3, 125); Otsuka teaches movement log data 125 factors (i.e. the actual parameter) include a movement time of the passenger (i.e. an actual time associated with the actual itinerary) and a fare paid by the passenger (i.e. an actual fee associated with the actual itinerary).] 
Regarding the following Claim 4 and 14 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1-3 and 11-13. Otsuka further discloses the following limitations:
The system of claim 3, wherein to determine the first difference between the reference parameter and the actual parameter, the at least one processor is further directed to: determine, at least two of, a fee difference between the reference fee and the actual fee, a mileage difference between the reference mileage and the actual mileage, and a time difference between the reference time and the actual time. [See [0075]; (Fig. 15); (Fig. 16); Otsuka teaches determining the Degree of Loss 903 (i.e. the first difference between the reference parameter and the actual parameter) includes determining the fare difference (i.e. a fee difference) between normal-time standard movement data 126 and movement log data 125 (i.e. between the reference fee and the actual fee), and the movement time difference (i.e. a time difference) between normal-time standard movement data 126 and movement log data 125 (i.e. between the reference time and the actual time
Regarding the following Claim 5 and 15 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1-4 and 11-14. Otsuka further discloses the following limitations:
The system of claim 4, wherein to determine the first difference between the reference parameter and the actual parameter, the at least one processor is further directed to: determine a weighted value of at least two of the fee difference, the mileage difference, and the time difference; and determine the first difference between the reference parameter and the actual parameter based on the weighted value; [See [0076-0078]; (Fig. 17); Otsuka teaches determining a coefficient (i.e. a weighted value) for the fare difference (i.e. the fee difference), determining a coefficient for the movement time difference (i.e. the time difference), and determining the Degree of Loss 903 (i.e. the first difference between the reference parameter and the actual parameter) based on the coefficients.]
Regarding the following Claim 7 and 17 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1 and 11. Otsuka further discloses the following limitations:
The system of claim 1, wherein to determine the reference parameter based on the departure location and the destination, the at least one processor is further directed to: obtain traffic information associated with the service request; [See [0072]; (Fig. 13); Otsuka teaches obtaining congestion rates (i.e. traffic information) in a movement path (i.e. service request) via videos of monitoring cameras installed in the premise of stations, and load compensation data from each train.]
... and determine the reference parameter based on the traffic information. [See [0078]; (Fig. 23); Otsuka teaches normal-time standard path data factors (i.e. the reference parameter) can include congestion degree based on congestion rates (i.e. traffic information).]
Regarding the following Claim 8 and 18 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1 and 11. Otsuka further discloses the following limitations:
The system of claim 1, wherein to send the notification to the terminal, the at least one processor is further directed to: obtain an arrival location associated with the actual itinerary; [See [0042]; (Fig. 1, 23); [0064]; (Fig. 7); Otsuka teaches obtaining an final stop of a passenger’s path (i.e. arrival location) at the end of a detour path (i.e. actual itinerary).]
... determine a second difference between the arrival location and the destination; [See [0040-0042]; (Fig. 1, 21, 23); [0064]; (Fig. 7.); (Fig. 8); Otsuka teaches determining the distance (i.e. a second difference) between the latitude and longitude of the final stop of a passenger’s path and a destination area associated with a destination.
... determine whether the second difference exceeds a second threshold; [See [0065]; (Fig. 7.); (Fig. 8); (Fig. 1); Otsuka teaches determining whether the distance (i.e. the second difference) between the final stop of a passenger’s path and a destination area associated with a destination is within a threshold (i.e. exceeds a second threshold). 
... and send the notification to the terminal based on the determination that the second difference does not exceed the second threshold; [See [0065]; (Fig. 7.); (Fig. 8); (Fig. 1); [0075-0076]; (Fig. 16); [0083]; (Fig. 22); Otsuka teaches determining which destination area (Arrival Area ID) to associate with the final stop of a passenger’s path by determining the distance between the final stop of a passenger’s path and a destination area associated with a destination, and determining that it is within a threshold (i.e. the determination that the second difference does not exceed the second threshold). Otsuka teaches that the normal-time standard movement pattern data 126 is determined in part by the Arrival Area ID associated with the movement log data 125. Otsuka further teaches calculating a passenger’s Degree of Loss based on the difference between the normal-time standard movement pattern data 126 factors (i.e. the reference parameter) and the corresponding movement log data 125 factors (i.e. the actual parameter).  Otsuka further teaches sending a notification to a passenger (i.e. the terminal) based on their .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (U.S. Pub. No. 2016/0171786) in view of Huang (U.S. Pub. No. 2017/0061801) in view of Orkin (U.S. Pub. No. 2014/0222475).
Regarding the following Claim 6 and 16 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of claims 1-4 and 11-14. Otsuka further discloses the following limitations:
The system of claim 4, wherein to determine the first difference between the reference parameter and the actual parameter, the at least one processor is further directed to: ... determine one of the ranked at least two of the fee difference, the mileage difference, and the time difference as the first difference between the reference parameter and the actual parameter; [See Otsuka [0075]; (Fig. 16); Otsuka teaches determining the Degree of Loss 903 (i.e. the first difference between the reference parameter and the actual parameter) includes determining the fare difference (i.e. a fee difference) between normal-time standard movement data 126 and movement log data 125 (i.e. between the reference fee and the actual fee), and the movement time difference (i.e. a time difference) between normal-time standard movement data 126 and movement log data 125 (i.e. between the reference time and the actual time).]
Otsuka and Huang do not, however Orkin does, teach the following limitations:
... rank at least two of the fee difference, the mileage difference, and the time difference; [See [0024]; Orkin teaches a process to sort (i.e. rank) flights by price (i.e. fee) and duration (i.e. time).]
.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (U.S. Pub. No. 2016/0171786) in view of Huang (U.S. Pub. No. 2017/0061801) in view of Brunner (U.S. Pub. No. 2016/0321624).
Regarding the following Claim 9 and 19 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of 1 and 11. Otsuka further discloses the following limitations:
a.	The system of claim 1, wherein the at least one processor is further directed to; [See [0011]; [0050-0053]; (Fig. 2); Otsuka teaches a processor used to carry out instructions.]
Otsuka in view of Huang do not, however Brunner does, teach the following limitations:
... receive a response associated with a service fee of the service request from the terminal with respect to the notification; [See [0121]; (Fig. 7); Brunner teaches a system sending a user a prompt (i.e. notification), and receiving a text reply with the keyword “REFUND” (i.e. a response associated with a service fee of the service request) from a mobile device (i.e. the terminal).]
... and send a fee compensation to the terminal based on the response; [See [0121]; (Fig. 7); Brunner teaches initiating a refund (i.e. send a fee compensation) to the user (i.e. terminal) based on receiving a text reply with the keyword “REFUND” (i.e. the response).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to apply the refund initiation method of Brunner to the refund system of Otsuka. By requiring a refund to be initiated by a response of a user, the system of Brunner 
Regarding the following Claim 10 and 20 limitations, Otsuka in view of Huang, as shown above, disclose the limitations of 1 and 11. Otsuka in view of Huang in view of Brunner, as shown above, disclose the limitations of 9 and 19. Otsuka further discloses the following limitations:
The system of claim 9, wherein the fee compensation includes a discount coupon, a voucher, a re-determined service fee, or an extra fee; [See [0079]; Otsuka teaches providing a refund fare (i.e. an extra fee) to a passenger as compensation for having to take a non-optimal route to get to their destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
a.	Khasis (U.S. Pub. No. 2018/0003516) teaches methods of detecting routing diversions from a predetermined path.
b.	Hewitt (U.S. Pub. No. 2015/0160014) teaches methods of detecting routing diversions from a predetermined path.
c.	Varoglu (U.S. Pub. No. 20140171013) teaches methods of detecting routing diversions from a predetermined path, and sharing notifications of diversions with a confidant.
d.	Amin (U.S. Pub. No. 2013/0132246) teaches displaying a trip and transaction summary upon fulfillment of an on-demand transportation service.
e.	Juliver (U.S. Pub. No. 2012/0041675 teaches a vehicle dispatch and monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       

/JOHN P GO/               Primary Examiner, Art Unit 3686

January 28, 2021